DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of species of anti-CD3e (anti-CD3 epsilon) single chain variable fragment, SEQ ID NO: 6 (LSGRSDAGSPLGLAG) as the cleavable linker, and 10 amino acids ≤ P1 sequence ≤ 20 amino acids in length without traverse in the reply filed on 1/11/2022 is acknowledged.
However, applicant timely traverses the election of a protease for cleavage the elected peptide SEQ ID NO: 6 (LSGRSDAGSPLGLAG) can be cleaved by both metalloprotease and serine protease. The argument has been considered, and both metalloprotease and serine protease are included in examination. The elected species read on claims 1, 6-15, 17-25, and 30.

Claim Status
Claims 1-30 are pending. 
Claims 2-5, 16, and 26-29 are withdrawn as being directed to a non-elected invention, the election having been made on 1/11/2022.
Claims 1, 6-15, 17-25, and 30 have been examined.

Priority
This application has PRO 63/064,268 filed on 08/11/2020.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8/16/2021 and 12/30/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 7-9, and 11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a naturally-occurring protein of sporulation protein (NCBI WP_048120037.1) without significantly more. The claims recite proteases able to cleave the peptide linker of SEQ ID NO: 1. This judicial exception is not integrated into a practical application because a naturally-occurring protein of sporulation protein comprising SEQ ID NO: 1 is able to be cleaved by the same proteases as claimed. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitation of the polypeptide cleavable by a protease is an inherent property of a polypeptide comprising the cleavable linker of Seq ID NO: 1.
The patent subject matter eligibility is further analyzed as follows.
Step 1.  Claim 1 is directed to a composition of matter.
Step 2A-Prone One. 
The claimed peptide encompasses a natural phenomenon (naturally-occurring sporulation protein without markedly different characteristics analyzed as follows.
(a) A naturally-occurring counterpart of sporulation protein (NCBI WP_048120037.1) 
(b) the flanking sequences linked to the peptide of SEQ ID NO: 1 (LSGRSDAG) are used for characteristics analysis.

    PNG
    media_image1.png
    92
    811
    media_image1.png
    Greyscale
(c) The broadest reasonable interpretation of claim 1 is a polypeptide comprising the cleavable peptide of SEQ ID No: 1 and encompassing a naturally-occurring sporulation protein comprising the underlined cleavable peptide of SEQ ID No: 1 shown as follows. Therefore, a polypeptide comprising the cleavable peptide of SEQ ID No: 1 is a product of nature exception.
Step 2A-Prone Two.
Claim 1 recited high level of generality for a polypeptide comprising the peptide of SEQ ID NO: 1 without reciting any additional element to integrate the exception into a practical application. Thus, claim 1 is directed to the judicial exception.
Step 2B. 
Claim 1 does not provide any inventive concept by reciting additional element or a combination of additional elements that amount to significantly more than the judicial exception in the claim. Thus, claim 1 is not eligible patent subject matter.
With respect to claims 7-9, and 11, they are further analyzed similarly as follows.
Step 1.  Claims 7-9 and 11 are directed to a composition of matter.
Step 2A-Prone One. 
The claimed peptide encompasses a natural phenomenon (naturally-occurring sporulation protein without markedly different characteristics analyzed as follows.
(a) A naturally-occurring counterpart of sporulation protein (NCBI WP_048120037.1) 
(b) the flanking sequences of SEQ ID NO: 1 (LSGRSDAG) are used for characteristics analysis.

    PNG
    media_image1.png
    92
    811
    media_image1.png
    Greyscale
(c) The broadest reasonable interpretation of a polypeptide comprising the cleavable peptide of SEQ ID No: 1 encompasses a naturally-occurring sporulation protein comprising the underlined cleavable peptide of SEQ ID No: 1 shown as follows. Therefore, a polypeptide comprising the cleavable peptide of SEQ ID No: 1 is a product of nature exception.
Step 2A-Prone Two.
Claims 7-9 and 11 add additional limitation of “the cleavable linker cleavable by a protease”. However, the additional limitation is an inherent property of a polypeptide comprising SEQ ID No: 1; thus, the additional limitation does not integrate the exception into a practical application. Thus, claims 7-9 and 11 are directed to the judicial exception.
Step 2B. 
Claims 7-9 and 11 add an inherent property of protease cleavage as a limitation to a polypeptide comprising SEQ ID No: 1, but the additional limitation does not provide any inventive concept by reciting additional element or a combination of additional elements that amount to significantly more than the judicial exception in the claims. Thus, claims 7-9 and 11 are not eligible patent subject matters.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing 
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 14-15 and 17-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 is unclear with the phrases “A1 comprises the antigen binding domain that binds to the target antigen” and “P1 comprises a peptide that impairs binding of the antigen binding domain to the target antigen” in the formula I: A1-L1-P1. The metes and bounds the phrases are unclear because applicant defines the variable of P1 moiety according to the other variable of A1 moiety. MPEP 2173.05(b)(II) states “A claim may be rendered indefinite by reference to an object that is variable. See, e.g., Ex parte Miyazaki, 89 USPQ2d 1207 (Bd. Pat. App. & Inter. 2008) (precedential) and Ex parte Brummer, 12 USPQ2d 1653 (Bd. Pat. App. & Inter. 1989).” In the present case, applicant defines a variable P1 peptide that impairs binding of the other variable of an antigen binding domain. Claims 15 and 17-22 are rejected as depending on claim 14.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 

    PNG
    media_image2.png
    341
    287
    media_image2.png
    Greyscale
1.	Claims 1, 6-15, 17-21, 23-25, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Lowman et al. (US 2016/0193332 A1) in view of Vasiljeva et al. (WO 2020/118109 A2) and Olson et al. (Integr Biol (Camb). 2009 June ; 1(5-6): 382–393.).
Claim 1 is drawn to an isolated polypeptide comprising a cleavable linker of SEQ IDS NO: 1.
Lowman et al. teach activatable antibodies that include a masking moiety (MM), a cleavable moiety (CM), and an antibody (AB) that specifically binds to epidermal growth factor receptor (EGFR) [Abstract, 0028] shown as follows (Fig 2A). 
Lowman et al. teach a cleavable moiety (CM) comprising the amino acid sequence LSGRSDNH (SEQ ID NO: 13) [0065], but not explicitly teach a cleavable linker comprising the peptide sequence of SEQ ID NO: 1 (LSGRSDAG).

    PNG
    media_image3.png
    388
    175
    media_image3.png
    Greyscale
Similarly, Vasiljeva et al. teach enzyme cleavable targeted polypeptide conjugate comprising a tandem substrate (enzyme cleavable peptide sequence) comprising (i) at least one matrix metalloprotease (MMP) cleavable sequence and (ii) at least one serine protease (SP) cleavable sequence [0005, 00058] in response to multiple proteases. Vasiljeva et al. teach the two cleavable peptide sequence (i) and (ii) are linked via a linking peptide [0005, claim 4], such as (GS)1 or other glycine-rich linker [00070]. Vasiljeva et al. further teach a serine protease is selected from urokinase (uPA), matriptase (MT-SP1 or MTSP1), and neutrophil elastase [0058] with a cleavable sequence compared to Lowman’s cleavable sequence shown as follows. The multi-sequence alignment shows the minimal functionally equivalent cleavable peptide sequence comprises LSGR, such as LSGRSD with or without additional 1~2 amino acid residues. 
Vasiljeva et al. teach the other peptide is cleavable by a matrix metalloprotease (MMP), such as MMP2 and MMP9 [00095], but do not explicitly teach a MMP-2 and MMP-9 cleavable peptide sequence. 

    PNG
    media_image4.png
    315
    489
    media_image4.png
    Greyscale
activity in cancer in response to MMP-2 and MMP-9 cleavage (Title and Abstract). Olson et al. show an MMP-2 and MMP-9 cleavable peptide comprising the peptide sequence of PLGLAG shown above (p13, Fig 1D). A combination of Lowman et al. in view of Vasiljeva et al. and Olson et al. teach a targeted polypeptide comprising a polypeptide comprising a tandem serine protease cleavable peptide of LSGRSD linked to an MMP-2/9 cleavable peptide sequence of PLGLAG via a linking peptide GS shown as follows. Although the instant SEQ ID NO: 6  comprises an additional alanine in the spacer peptide (AGS) between a serine protease cleavable peptide and an MMP-2/9 cleavable peptide, the additional alanine in the linking peptide (AGS) does not affect the cleavage of LSGRSD by serine protease or cleavage of PLGLAG by MMP-2/9. Thus, the prior art peptide sequence of LSGRSD-[0-2 aa]-GS-PLGLAG is obvious to the cleavable peptide of SEQ ID NO: 6 shown as follows, reading on the limitation of claims 1 and 6.
Art
Vasiljeva et al.
Olson et al.
 
LSGRSD
0-2 amino acid
GS
PLGLAG
SEQ-6
LSGRSD
A
GS
PLGLAG

serine protease
Spacer
MMP-2/9 protease



    PNG
    media_image5.png
    435
    350
    media_image5.png
    Greyscale
With respect to claims 6-11, the cleavable peptide sequence of LSGRSD-GS- PLGLAG shown above comprises (i) at least one matrix metalloprotease (MMP-2/9) cleavable sequence and (ii) at least one serine protease of urokinase. 
With respect to claims 12-15, Lowman et al. teach activatable antibodies that include a masking moiety (MM), a 
With respect to claim 17, Lowman et al. teach the masking moiety comprising the peptide of CISPRGCPDGPYVMY (SEQ ID NO: 14) [0028].
With respect to claim 18, Lowman et al. show P1 further non-covalently linked to a half-life extending moiety of antibody (Fig 2A).
With respect to claims 19-21, Lowman et al. teach a conjugated antibody can be a single chain antibody or a scFv, or a Fab [0305].
With respect to claims 23-24, Lowman et al. teach the polypeptide is complexed with a second polypeptide in a configuration to A2-L2-P2 shown above (Figure 2A).
With respect to claims 25 and 30, the prior art peptide sequence of LSGRSD-[0-2 aa]-GS-PLGLAG is obvious to the cleavable peptide of SEQ ID NO: 6 shown as follows, reading on the limitation of claims 25 and 30.
Art
Vasiljeva et al.
Olson et al.
 
LSGRSD
0-2 amino acid
GS
PLGLAG
SEQ-6
LSGRSD
A
GS
PLGLAG

serine protease
Spacer
MMP-2/9 protease


One of ordinary skill in the art before the effective filing date of this invention would have found it obvious to beneficially modify Lowman’s enzyme cleavable moiety with Vasiljeva’s tandem substrate of enzyme cleavable peptide sequence comprising (i) at least one matrix metalloprotease (MMP) cleavable sequence and (ii) at least one serine protease (SP) cleavable sequence [0005, 00058] because the modified activatable antibodies can be activated by multiple cancer-related proteases to treat various cancers. The combination would have reasonable expectation of success because both references teach enzyme activatable 
One of ordinary skill in the art before the effective filing date of this invention would have found it obvious to combine the teachings (Lowman et al. in view of Vasiljeva et al.) with Olson’s MMP-2 and MMP-9 cleavable peptide sequence because (i) Lowman et al. in view of Vasiljeva et al. teach an enzyme-activatable polypeptide (e.g., antibodies) comprising an MMP-2/9 protease cleavable linker and (ii) Olson et al. teach an MMP-2 and MMP-9 cleavable peptide sequence comprising PLGLAG (p13, Fig 1D). The combination would have reasonable expectation of success because the references teach an activatable polypeptide in response to MMP-2 and MMP-9 metalloproteases.

2.	Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Lowman et al. in view of Vasiljeva et al. and Olson et al. as applied to claims 1, 5-15, 17-21, 23-25, 30, and further in view of Liao et al. (Gene Therapy. 2000; 7: 339–347.).
Claim 22 is drawn to the antigen-binding domain of scFv comprises an anti-CD3e single chain.

    PNG
    media_image6.png
    307
    369
    media_image6.png
    Greyscale
Liao et al. teach activation of cytotoxic T cells by single-chain antibodies (scFv) against CD3 on the surface of tumor cells (Abstract). Liao et al. teach a single-chain antibody (2C11scFv) binds to the epsilon chain of the CD3 complex (p340, col 1, Results-para 1) and significantly reduces a tumor size shown as follows (p344, Fig 9), reading on the scFv comprises an anti-CD3e (CD3 epsilon) single chain variable fragment in claim 22.
.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 6-15, 17-21, and 23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7-11, 16-18, and 21 of copending Application No. 17/544,539 (the ‘539 application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 15 of the ‘539 application are obvious to this instant application.
Claim 1 of the ‘539 application disclosed a polypeptide formula I shown as follows.

    PNG
    media_image7.png
    468
    1234
    media_image7.png
    Greyscale


Claims 8 and 15 of the ‘539 application disclosed L1 is cleaved by the tumor specific protease, satisfying the instant claims 7-8.
Claims 9 and 15 of the ‘539 application disclosed the tumor specific protease is selected from the group consisting of a matrix metalloprotease (MMP), serine protease, cysteine protease, threonine protease, and aspartic protease, satisfying the instant claim 9.
Claims 10 and 15 of the ‘539 application disclosed the matrix metalloprotease comprises MMP2, MMP7, MMP9, MMP13, or MMP14, satisfying the instant claim 10.
Claims 11 and 15 of the ‘539 application disclosed the serine protease comprises matriptase (MTSPl), urokinase, or hepsin, satisfying the instant claim 11.
Claims 1 and 5 of the ‘539 application disclosed A1 as an antigen binding domain that binds to a target antigen, satisfying the instant claim 12.
Claim 1 of the ‘539 application disclosed a polypeptide formula A2-A1-(L1 as cleavable linker)-P1-H1 which can be read from N to C or C to N, satisfying the instant claims 13-15.
Claim 21 of the ‘539 application disclosed the P1 moiety comprising 14 amino acid residues, satisfying the instant claim 17.
Claims 1 and 16-17of the ‘539 application disclosed P1 linked to a half-life extending of  H1 moiety, satisfying the instant claim 18.
Claim 18 of the ‘539 application disclosed the half-life extending moiety H is a single-domain antibody, satisfying the instant claim 19.
Claim 7 of the ‘539 application disclosed A1 comprising an antibody of single chain 
Claim 1 of the ‘539 application disclosed the polypeptide formula I comprising
an isolated polypeptide is complexed with a second isolated polypeptide comprising a second antigen binding domain, satisfying the instant claim 23.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA-HAI LEE whose telephone number is (571)270-1691. The examiner can normally be reached Mon-Fri from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 
/J.L/Examiner, Art Unit 1658                                                                                                                                                                                                        
11-February-2022




/LARRY D RIGGS II/Supervisory Patent Examiner, Art Unit 1658